OFFICE   OF THE ATTORNEY    GENERAL    OF TEXAS
                   AUSTIN




                                      I).
                                        as to whather




                              In the name of
                                 of this Coda,
                               judgments and
                              my provision
   of WI   Cod., ahall forthwlth bo paid over
   by the oirIOer8 oolleotlag the ama to tha
   couatq treamrmr of the pmpr     oounty, after
   first deduotlng thanfrom thr legal fees
   and oommIaaIons for oolleotlng the mme.‘*
8on. Willie o*rWal, Ray 26, 1939, Page 2



          “Art. MO.- Commissions on Colleo-
     tionr. The dI8trIot or countFattorney
     m     be entitled to ten per oent o? all
     riner, forioiture8 or m0neys oolleote4
     ?or the state or oounty, upon judgments re-
     ootersd by him; and the olerk oi the court
     in whioh uld judgmnto are rendered shall
     be entitled to rive per cent of the mount
     o? 8aid judgments, to be paid out or the
     mount when oollected."

           Itonep ocrlleated bl fin08 In public roaoy
aad belong to the St&o.       The net proceeds oolleat-
ad by ?lnas must be pald over k, the oounty treasur-
or, uul.oeo the fina were imposed by a oorperatloa
aourt or on appml ?rom a ju@ment rendered In 8uoh
aourt, in rbioh oa8e the smnef oolleoted must be
paid into the munloipal treasury. However, kton
payin& over the anwunt o? the fines, which have been
ooll8oted in the name or ior the u8e o? the State or
oounty, the oiiIcer8 who are responsible ?or the c01-
leotIon8 are entitled to deduct as commission rliteen
per cent of this amount, ten per cent ior the district
or oounty attorney, and live per cent for the clerk
of the court. The clerk o? a court ahall be entitled
to rive per oent on all fines.

        Iiart v. State, 70 S?i 948;
        A:oLennan County Y. Xqgess, 139 1:'1054;
        Tex. Jur., Vol. 19. F. 654;
        Tex. Jur., Vol. 9.. p. 251.

          "Art.  951.- CommIssIons to other or-
     rioera. The sherlr? or otherT?G,Eon. Willie O*Neal, Ka7 26, 1939, raga S



            It 18, thwefore,our opinion that rirteen
par oaat of the fin08 rhould be deducted and dla-
trlbuted aa roiidn:  A oonmis8lonor ten per oent
to be lp p liatgdthe rem8 0r the orrlce 0r the county
or di8tdOt~attorUe~        and rive per cent to the tree
~~0r~dftioeor clerk   0r    the court in whioh the rlnea
wro   iAposed.

          It in our opinion that the count7 olerk
i8 -1tl.d   to rim par oent 0r flrW8. It is *other
bur opinion that the 8herirr 18 entitled to rtve par
6.nt of rima in 8UohiMtUlOe8 only a8 euch fine8
are oollootod by the shorl??.

                                     Your8   tory   tnrlr

                                 ATTCFN:Y GEIWKAL OF TNXAS


                                 By (Signed) ':. P. ::'atta
                                                          '
                                                 I'?
                                                  . P. mtts
                                                  Assistant



APFROVED:

fsignod)  Oerand C. h!ann
ATTORNEY GENSRAL OF ‘TEXAS


                      APIROVZD
                  Opinion Coamlttee
                   81 R=
                   Chair-